Citation Nr: 0825531	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability (other than allergic rhinitis), to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for infertility, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for a low back 
disability. 

4.  Entitlement to a compensable initial disability rating 
for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1986 to 
December 1986, and from November 1990 to July 1991.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision that denied service connection for a respiratory 
disability, infertility, and for a low back disability.  The 
veteran timely appealed.

In May 2007, the Board remanded the matters for additional 
development.

In March 2008, the RO granted service connection for allergic 
rhinitis, effective January 10, 2002.

The issue of a compensable initial disability rating for 
allergic rhinitis and the claim for service connection for 
infertility are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  There is no competent evidence that the veteran has a 
respiratory condition other than the service-connected 
allergic rhinitis. 

3.  The competent evidence is against a link between the 
veteran's current low back disability and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disability, to include as a qualifying chronic disability 
based on the veteran's service in the Persian Gulf, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

2.  A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through May 2003 and June 2007 letters, the RO or AMC 
notified the veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked her if she had any additional evidence to 
submit, and thereby put her on notice to submit information 
or evidence in her possession. 

In the June 2007 letter, the RO or AMC also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each of the veteran's claims 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service medical records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  The chronic disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more disabling not later than December 31, 2011, 
and must not be attributed to any known clinical disease by 
history, physical examination, or laboratory tests.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b); see 71 Fed. Reg. 
75669-75672 (December 18, 2006).  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
Theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  In this case, the veteran 
served in the Southwest Asia Theater of operations from 
January 1991 to June 1991.

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Effective June 10, 
2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  68 Fed. Reg. 34539-34543 
(June 10, 2003) (codified at 38 C.F.R. § 3.317 (2007)).

In this case, the veteran has reported exposure to oil smoke 
during service.  Records also note the veteran's vaccination 
against anthrax in April 1991.

A.  Respiratory Disability

Signs or symptoms involving the respiratory system (upper or 
lower) are objective signs of undiagnosed illness or a 
chronic multisymptom illness.  38 C.F.R. § 3.317(b).  

The evidence reflects that the veteran was treated for an 
upper respiratory infection prior to her active service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  VA will not pay compensation under 38 C.F.R. 
§ 3.317 for aggravation of disabilities resulting from pre-
existing undiagnosed illnesses.  See 60 Fed. Reg. 6,660 
(February 3, 1995).

Service connection has already been established for allergic 
rhinitis.

The post-service records do not reveal any respiratory 
disability or signs or symptoms involving the veteran's 
respiratory system (upper or lower) other than allergic 
rhinitis.  In October 2007, a VA examiner noted the veteran's 
nasal congestion.  No signs or symptoms of a respiratory 
disability other than allergic rhinitis were found.

Here, the evidence does not reveal a respiratory disability.  
The first requirement for any service connection claim is the 
existence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this regard, post-service 
medical records fail to reveal any findings involving the 
veteran's respiratory system.  Therefore, absent evidence of 
a current disability, service connection cannot be granted.  
Id. 

While the veteran is competent to offer statements of first-
hand knowledge that she experienced a respiratory condition, 
as a lay person she is not competent to render a probative 
opinion on a medical matter, such as the etiology of any 
disability involving respiratory.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Because there is no evidence of a current undiagnosed illness 
or qualifying chronic disability manifested by a respiratory 
condition, the weight of the evidence is against the claim 
and the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Low Back Disability

While service medical records include a notation of the 
veteran's report of a back injury while in the Southwest Asia 
Theater of operations, there are neither treatment records 
nor reported symptoms of any low back disability during 
service.  No low back disability was noted at the time of the 
veteran's separation examination in July 1991, and the 
veteran did not report any recurrent back pain.

The post-service medical records do not include any treatment 
records for a low back disability.

During an October 2007 VA examination, the veteran reported 
developing low back pain in 1990 without any antecedent 
event.  She characterized the pain as dull, in the lumbar 
region, and occurring intermittently once a month and lasting 
a few days.  She reported no flare-ups and no incapacitating 
pain.  Based on the veteran's reported history, the examiner 
diagnosed mild intermittent lumbar strain.  The examiner 
opined that the low back disability was as likely as not 
related to military service.  While noting the absence of 
physical or radiographic findings, the examiner based the 
opinion on the veteran's own report of the onset of injury.

In a December 2007 addendum, the same VA examiner reviewed 
the veteran's claims file and indicated that there was no 
documentation of lumbar injury on active duty, and the 
separation examination in 1991 was negative for back injury 
or pain.  Based on review of the claims file, the examiner 
modified the prior opinion-noting that it was less likely 
than not that the veteran's mild intermittent lumbar strain 
was related to military service.

Although the examiner diagnosed mild intermittent lumbar 
strain, the competent evidence weighs against a finding that 
any current low back disability was incurred or aggravated in 
service.

The veteran's statement is competent evidence, via first-hand 
knowledge, that she experienced back pain over the years, 
although not of medical diagnosis or causation.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  

Because the competent evidence does not link a currently 
shown disability to service, the weight of the evidence is 
against the claim.  As the weight of the competent evidence 
is against the claim, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, 
the weight of the evidence is against the grant of service 
connection for a low back disability.


ORDER

Service connection for a respiratory disability is denied.

Service connection for a low back disability is denied.


REMAND

Infertility

In the previous remand issued in May 2007, the Board 
requested a VA examination to "identify all current 
disability underlying the veteran's complaints of infertility 
or reproductive dysfunction."  The report of a gynecological 
examination conducted by the VA in October 2007 reflects that 
the examiner concluded that the veteran's history of 
secondary infertility was less likely as not caused by 
environmental exposures while in the military.   However, the 
examiner did not offer his opinion as to whether the 
infertility was attributable to a specific diagnosis or 
diagnoses.  Such an opinion is required in order to properly 
adjudicate a claim for disability due to an undiagnosed 
illness.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, a remand is required to obtain an amended 
opinion.

Allergic Rhinitis 

In March 2008, the RO granted service connection and assigned 
a 0 percent (noncompensable) disability rating for allergic 
rhinitis.  The May 2008 statement from the veteran's 
representative for "[e]ntitlement to a compensable rating 
for allergic rhinitis," has been accepted as a notice of 
disagreement (NOD) with the assigned rating.

The RO or AMC has not issued a statement of the case for the 
claim of an initial, compensable disability rating for 
allergic rhinitis, in response to the NOD.  The Board is 
required to remand the claim for the issuance of such a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request an amended 
opinion from the VA examiner who 
conducted the VA gynecological 
examination for the purpose of 
determining whether the veteran's 
infertility is attributable to any known 
diagnosis.  The claims file must be 
provided for review in connection with 
the opinion.  Another physical 
examination is not required unless deemed 
necessary by the examiner.  If the cause 
of the infertility is unknown, this 
should be stated.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  

3.  The RO or AMC should issue a 
statement of the case with regard to the 
issue of entitlement to a compensable 
disability rating for allergic rhinitis.  
The Board will further consider this 
issue only if a sufficient substantive 
appeal is received in response to the 
statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


